Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, the apparatus of claims 1-8, and Species A (Fig. 1-3) in the reply filed on 10/14/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims and species is sufficiently related that a thorough search for the subject matter of any one Group of claims or species would encompass a search for the subject matter of the remaining claims and species and the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the unelected groups and species would require distinct search terms as well as different search areas and techniques such that there would be a burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/14/2021.
Claim Objections
Claim 2 is objected to because of the following informalities: claim 2 recites “centred”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6534740 B1 to Meiners et al. (“Meiners”) in view of US 5985204 A to Otsuka et al. (“Otsuka”).



Meiners discloses:
Regarding claim 1: 
a laser (e.g., laser which generates laser beam 8) for generating a laser beam (e.g., laser beam 8) for melting the powder material deposited onto the powder bed (e.g., Fig. 1-3, abstract and col 4-5); 
a build chamber (e.g., chamber  disclosed in col 2, ln 33-46) for enclosing a working surface of the powder bed (e.g., abstract and col 4-5); 
a window (e.g., window disclosed in col 2, ln 33-46) in the build chamber configured to allow the laser beams to enter the build chamber via the window (e.g., abstract and col 4-5); and 
a plurality of optical scanners (e.g., mirrors 7 and 13), each optical scanner for individually steering a corresponding laser beam of the plurality of laser beams though the window to melt separate areas in each powder layer, wherein a scanning zone for the corresponding laser beam is defined by locations on the working surface of the powder bed to which the corresponding laser beam can be steered by the optical scanner and the plurality of optical scanners are arranged such that at least two of the scanning zones overlap or are coterminous (e.g., Fig. 1-3, abstract and col 1-2 and 4-5);
Regarding claim 2: the window is located in a roof of the build chamber centred above the powder bed (e.g., Fig. 1-3, abstract and col 1-2 and 4-5);
Regarding claim 3: each of the plurality of laser scanners is positioned such that the corresponding laser beam exits the laser scanner from a location directly above the window (e.g., Fig. 1-3, abstract and col 1-2 and 4-5);
Regarding claim 5: each optical scanner comprises a first mirror (e.g., a first of mirrors 7 and 13) rotatable about a first axis and a second mirror (e.g., a second of mirrors 7 and 13) rotatable about a second axis, wherein the first axis and the second axis are relatively oriented such that the optical scanner is capable of scanning the corresponding laser beam in two-dimensions in a plane of the working surface of the powder bed (e.g., Fig. 1-3, abstract and col 1-2 and 4-5);
Regarding claim 6: a processing unit (e.g., a processor is inherent for the disclosed processes, including rapid prototyping processes prototypes can be quickly produced directly from the 3D CAD model disclosed in col 1, ln 15-20) configured to, for at least one of the powder layers, melt an area of the powder layer located within a region in which the scanning zones overlap or are coterminous using only one of the laser beams (e.g., Fig. 1-3, abstract and col 1-2 and 4-5);
Regarding claim 7: the plurality of optical scanners are arranged such that each scanning zone overlaps or is coterminous with another scanning zone (e.g., Fig. 1-3, abstract and col 1-2 and 4-5); and
Regarding claim 8: the plurality of optical scanners are arranged such that each scanning zone overlaps with or is coterminous with every other scanning zone (e.g., Fig. 1-3, abstract and col 1-2 and 4-5).
Meiners does not explicitly disclose a build platform and a plurality of lasers (as recited in claim 1).
However, Otsuka discloses:
Regarding claim 1: 
a build platform (e.g., table 60) for supporting a powder bed onto which powder layers can be deposited (e.g., Fig. 11-15 and col 7-10); 
a plurality of lasers (e.g., laser sources 82, 94), each laser for generating a laser beam for melting the powder material deposited onto the powder bed (e.g., Fig. 11-15 and col 7-10); 
a build chamber (e.g., chamber inside frame 6) for enclosing a working surface of the powder bed (e.g., Fig. 11-15 and col 7-10); 
a plurality of optical scanners (e.g., reflecting mirrors 81, 81a-81n), each optical scanner for individually steering a corresponding laser beam of the plurality of laser beams though the window to melt separate areas in each powder layer, wherein a scanning zone for the corresponding laser beam is defined by locations on the working surface of the powder bed to which the corresponding laser beam 
Regarding claim 3: each of the plurality of laser scanners is positioned such that the corresponding laser beam exits the laser scanner from a location directly above the window (e.g., Fig. 11-15 and col 7-10);
Regarding claim 4: four optical scanners (e.g., Fig. 11-15 and col 7-10);
Regarding claim 5: each optical scanner comprises a first mirror (e.g., a first of reflecting mirrors 81, 81a-81n) rotatable about a first axis and a second mirror (e.g., a second of reflecting mirrors 81, 81a-81n) rotatable about a second axis, wherein the first axis and the second axis are relatively oriented such that the optical scanner is capable of scanning the corresponding laser beam in two-dimensions in a plane of the working surface of the powder bed (e.g., Fig. 11-15 and col 7-10);
Regarding claim 6: a processing unit (e.g., controller 200) configured to, for at least one of the powder layers, melt an area of the powder layer located within a region in which the scanning zones overlap or are coterminous using only one of the laser beams (e.g., Fig. 11-15 and col 7-10);
Regarding claim 7: the plurality of optical scanners are arranged such that each scanning zone overlaps or is coterminous with another scanning zone (e.g., Fig. 11-15 and col 7-10); and
Regarding claim 8: the plurality of optical scanners are arranged such that each scanning zone overlaps with or is coterminous with every other scanning zone (e.g., Fig. 11-15 and col 7-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Meiners as suggested and taught by Otsuka in order to provide a method which is advantageous in ensuring shape-accuracy of a skin portion of a three-dimensional laminated object, and in contributing to decreasing a laser beam irradiation time to improve productivity and to allow a laser source having a larger output to emit the thick laser beam, and it allow a laser source having a smaller output to emit the thin laser beam.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        December 4, 2021